Seymour, J.
It is conceded that the claim of the petitioners to the relief sought by their bill is founded wholly on the provisions of the statute approved June 8th, 1869, chapter 73 of the public acts of that year. The act is as follows:
*411“An Act in addition to an Act concerning the Domestic Relations.
Be it enacted, ¿'e.:
That whenever a husband and wife shall have a joint or separate title to the whole or any part of a homestead or dwelling house, and lot on which' the same is situated, and any creditor of the husband shall have levied an execution on the husband’s interest therein, it shall be lawful for the wife to tender to said creditor the amount of his said execution and the costs accrued thereon, with interest upon the same, and upon such tender being made, the title acquired by the levy of such execution shall vest in the wife, and said creditor shall convey the same to her, and in case of his failure so to do, the Superior Court, upon her application, shall decree the title thus acquired by the levy of said execution, to be thereafter vested in the wife.”
The bill states that the -wife of Mr. Whedon on the 20th of June, 1868, was the lawful owner, and had the separate title, to one undivided third part of a certain homestead in New Haven, and that she has ever since remained, and now is the owner thereof. The bill further states that on the 20th of June, 1868, the respondent Gorham caused an execution in his favor against said Charles R. Whedon to be duly levied on the premises, and on the interest of said Whedon therein. What interest Mr. Whedon had in the premises is not stated, but it may fairly be inferred that on the 20th of June, 1868, he had some interest in them, and that on that day such intei’est was, by the levy of the respondent’s execution, duly transferred to the respondent. Since the 20th of June, 1868, the husband, Charles R. Whedon, has had no interest in the premises, and since that time therefore the husband and wife have not had a joint or separate title to the whole or any part of the homestead. Prior to June 20th, 1868, they may have had such a title, and, as already said, it may fairly be inferred from the petition that they did have; and if the act of 1869 is retroactive, and applies to cases where prior to its passage such interest existed, and the husband’s interest has been taken on execution, then the petitioners are entitled to the *412relief sought, unless the act is void for some of the reasons urged by the respondent’s counsel.
Upon a careful examination of the act we are of opinion that it is not retroactive, and that it has no application to the case where husband and wife before its passage had a joint or separate title to a homestead, unless such interest continued till after the act took eifect. The words of the act, so far as relates to this point, are prospective merely. “ Whenever a husband and wife shall have a joint or separate title.” Not when they shall heretofore have had such title, but when they thereafter) shall have. It is true that when the act comes in a subsequent part of it to speak of the levy of an execution on the husband’s interest, words are used which seem to be retroactive ; “ and any creditor of the husband shall have levied an execution on the husband’s interest therein.” The peti tioners claim that the prior time referred to by the words, “ shall have levied,” is a time prior to the passage of the act, and they claim that these words should control the construction of the act, so as to make it apply to the case before us, where the husband and wife did have a title to a homestead before the passage of the act, but have not since then had such title. It is obvious that if the petitioners are right in their claim, the statute is wholly retrospective. It is not both prospective and retrospective. If the statute provides for the case under consideration, because the words, “ shall have levied”, apply to a levy before the statute, then the statute has no words which can give it effect in the future. Now the statute seems to us to be a proper one in relation to such levies as may hereafter be made, but of doubtful propriety and constitutionality in relation to levies made before its passage. The first clause in the act is clearly prospective. The clause, “ shall have levied”, may be construed as prospective also, in order to carry out the object of the statute, which we must presume to be rather for the future than for the past, unless clearly expressed as being retrospective.
We therefore advise the Superior Court to dismiss the bill.
In-this opinion the other judges concurred.